Name: Commission Regulation (EC) No 95/97 of 21 January 1997 amending Regulation (EC) No 68/97 amending Regulation (EC) No 2805/95 fixing the exports refunds in the wine sector
 Type: Regulation
 Subject Matter: beverages and sugar;  trade policy;  cooperation policy;  trade;  agricultural activity
 Date Published: nan

 No L 19/ 10 lENl Official Journal of the European Communities 22. 1 . 97 COMMISSION REGULATION (EC) No 95/97 of 21 January 1997 amending Regulation (EC) No 68/97 amending Regulation (EC) No 2805/95 fixing the exports refunds in the wine sector HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 2805/95 is hereby replaced by the Annex to this Regulation . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EC) No 1 592/96 (2), and in particular Article 55 (3) thereof, Whereas Commission Regulation (EC) No 2805/95 (3), as last amended by Regulation (EC) No 68/97 (4), fixed the refunds applicable on exports of milk and milk products; Whereas a check has shown that the published version does not correspond to the measures presented for an opinion to the Management Committee; whereas the Regulation in question should therefore be corrected, Article 2 This Regulation shall enter into force on 22 January 1997. It shall apply from 17 January 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 January 1997 . For the Commission Franz FISCHLER Member of the Commission (  ) OJ No L 84, 27. 3 . 1987, p. 1 . (2) OJ No L 206, 16. 8 . 1996, p. 31 . (3) OJ No L 291 , 6. 12. 1995, p. 10 . (4) OJ No L 14, 17. 1 . 1997, p. 51 . 22. 1 . 97 EN Official Journal of the European Communities No L 19/11 ANNEX 'ANNEX CN code Product code For export to (') Refund (ECU/hl) 2009 60 1 1 2009 60 19 2009 60 51 2009 60 71 2004 30 92 2204 30 94 2204 30 96 2204 30 98 9100 01 52,161 52,161 52,161 52,161 52,161 13,820 52,161 13,820 2204 21 79 2204 21 79 2204 21 83 9120 9220 9120 02 and 09 02 and 09 4,782 2204 21 79 9180 02 13,918 2204 21 80 9180 02 15,136 2204 21 79 9180 09 13,024 2204 21 80 9180 09 14,164 2204 21 79 9280 02 16,295 2204 21 80 9280 02 17,721 2204 21 79 9280 09 15,248 2204 21 80 9280 09 16,582 2204 21 83 9180 02 19,011 . 2204 21 84 9180 02 20,675 2204 21 83 9180 09 17,790 2204 21 84 9180 09 19,346 2204 21 79 9910 02 and 09 4,782 2204 21 94 2204 21 98 9910 02 and 09 15,000 2204 29 62 2204 29 64 2204 29 65 2204 '29 83 9120 02 and 09 4,782 2204 29 62 2204 29 64 2204 29 65 9220 02 and 09 4,782 2204 29 62 2204 29 64 2204 29 65 9180 02 13,918 2204 29 71 2204 29 72 2204 29 75 9180 02 15,136 No L 19/ 12 EN Official Journal of the European Communities 22. 1 . 97 CN code Product code For export to (') Refund(ECU/hl) 2204 29 62 2204 29 64 2204 29 65 9180 09 13,024 2204 29 71 2204 29 72 2204 29 75 9180 09 14,164 2204 29 62 2204 29 64 2204 29 65 9280 02 16,295 2204 29 71 2204 29 72 2204 29 75 9280 02 17,721 2204 29 62 2204 29 64 2204 29 65 9280 09 15,248 2204 29 71 2204 29 72 2204 29 75 9280 09 16,582 2204 29 83 9180 02 19,011 2204 29 84 9180 02 20,675 2204 29 83 9180 09 17,790 2204 29 84 9180 09 19,346 2204 29 62 2204 29 64 2204 29 65 9910 02 and 09 4,782 2204 29 94 2204 29 98 9910 02 and 09 15,000 (') The destinations are as follows: 01  Libya, Nigeria, Cameroon, Gabon,  Saudi Arabia, United Arab Emirates, India, Thailand, Vietnam, Indonesia, Malaysia, Brunei, Singapore, Philippines, China, South Korea, Japan, Taiwan , Equatorial Guinea, 02 all countries of the African continent with the exception of those explicidy excluded under 09, 09 all destinations other than those in 02, with the exception of the following ' third countries and territories:  all countries of the American continent within the meaning of Commission Regulation (EEC) No 208/93 (OJ No L 25, 2. 2 . 1993, p. 11 ),  Algeria,  Australia,  Bosnia-Herzegovina,  Croatia,  Cyprus,  Israel,  Morocco,  The Republic of Serbia and Montenegro,  Slovenia,  South Africa,  Switzerland,  The former Yugoslav Republic of Macedonia,  Tunisia,  Turkey,  Hungary,  Bulgaria,  Romania .'